Citation Nr: 1517158	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  11-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel 





INTRODUCTION

The Veteran served on active duty in the Unites States Air Force National Guard from June 1982 to December 1982, with additional unverified service in the United States Army National Guard and United States Army Reserves as well as the Air Force National Guard of Illinois and the Army National Guard of Illinois.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was previously remanded by the Board in August 2011 for further development.  As will be explained below, the terms of the remand have been adequately complied with, and the Board will proceed to address the Veteran's claim on its merits.  

The Veteran testified at a videoconference hearing in June 2011.  A complete transcript of said hearing has been associated with the record.  

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  The Veteran previously used 28 months and 4 days of entitlement under the Chapter 1606 Montgomery GI Bill-Selected Reserves (MGIB-SR) educational assistance program beginning in January 1986.  

2.  Under VA law, the Veteran is entitled to a maximum of 48 months of educational benefits under two or more VA educational programs; there is no provision in the law that would afford him more than a combined total of 48 months of educational benefits.



CONCLUSION OF LAW

The Veteran has no legal entitlement to more than 19 months and 26 days of additional VA educational assistance benefits under Chapter 33, Title 38, United States Code.  38 U.S.C.A. § 3322 (West 2014); 38 C.F.R. § 21.4020 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure is contained in 38 C.F.R. §§ 21.1031 and 21.1032 for claims under Chapter 33 rather than in the VCAA. 

Further, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

As to the notification and assistance requirements related to MGIB benefit claims, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when there is no legal basis for the claim and/or the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.

As noted, the Board remanded the case in August 2011.  Said remand directed the following:  (1) the RO was to obtain the Veteran's DD Form 214 and verify his service; (2) the RO was to obtain the Veteran's personnel records in order to determine has active duty, reserve duty, and ROTC service; and (3) the RO was to provide a formal finding regarding the use of the Veteran's Chapter 1606 benefits, to include an attempt to find the school where the benefits were used and any signature from the Veteran showing that he knowingly utilized or applied for such benefits.  

Although there was not strict compliance with the remand directives, the Board finds that there was adequate compliance.  See McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board remands must be complied with, unless an explanation is provided as to why the terms will not be fulfilled); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  In this regard, while the Veteran's DD Form 214 was obtained, as well as DA Form 1506 and several NGB Forms 22, the outcome of this case is not dependent upon the Veteran's verification of service.  Rather, it is dependent upon the law (that is, the Veteran's entitlement to a maximum of 48 months of benefits and his usage of 28 months and 4 days of Chapter 1606 benefits, resulting in 19 months and 26 days of available benefits under Chapter 33).  Moreover, while the remand requested that the school where the Veteran utilized Chapter 1606 benefits should be located, and the Veteran's signature indicating his knowing use or application for such benefits, this portion of the remand was not complied with.  Further development is unnecessary, as it cannot legally establish entitlement of the Veteran to additional VA benefits, as requested in his VA Form 9 Substantive Appeal (received in January 2014) wherein he stated "I have all 48 months of Post 9-11 GI Bill remaining, because I utilized the Illinois National Guard (ING) Grant Program to provide my college tuition from 1983 to 1988."  

Further development is unnecessary, as it cannot legally establish entitlement to the benefit sought.  38 U.S.C.A. §§ 5103, 5103A (West 2014); Dela Cruz, 15 Vet. App. at 149; see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is inappropriate where there is no possibility of any benefit flowing to the veteran).  

Analysis

The essential facts of this case are not in dispute.  The Veteran received payment of Montgomery GI-Bill-Selected Reserve Chapter 1606 benefits for full-time schooling from January 1986 until December 1988.  At that time, he had 7 months and 26 days of remaining entitlement and had been paid for 28 months and 4 days of entitlement.  The record shows that the Veteran was sent letters dated in May 1986, November 1986, March 1978, September 1987, January 1988, July 1988, and March 1989 advising him of the award and payment of educational assistance as well as any remaining entitlement .  See also Chapter 33 Eligibility Calendar, dated January 2010.

A January 2010 "Master Record" printout indicated that the Veteran used 28 months and 4 days of Chapter 1606 benefits and had 19 months and 26 days of remaining entitlement under Chapter 33.  

In an undated application for VA benefits, the Veteran indicated study at Western Illinois University, McComb, Illinois, from January 1986 to December 1988, and stated that he had not previously applied for VA benefits.  A March 2010 letter from the Illinois Student Assistance Commission shows that the Veteran received financial aid from the Illinois National Guard (ING) Grant Program for studies at Spoon River from Fall 1983 to Spring 1985, and at Western Illinois University from Spring 1986 to Spring 1988.  

The Veteran's basic eligibility for Chapter 33 educational assistance benefits as not at issue.  He applied for Post-9/11 GI Bill Chapter 33 educational assistance benefits in January 2010.  Rather, the question is the amount of remaining entitlement under Chapter 33.  As indicated, the Veteran stated "I have all 48 months of Post 9-11 GI Bill remaining, because I utilized the Illinois National Guard (ING) Grant Program to provide my college tuition from 1983 to 1988."  However, multiple documents from VA indicate that the actual amount of remaining Chapter 33 benefits is 19 months and 26 days.  

Whether or not the Veteran received educational assistance from a non-VA program is not determinative.  Rather, this case essentially concerns the determination of the amount of benefits an individual may be entitled to under Chapter 33 (Post-9/11 GI Bill) after using their entitlement under another VA educational program.  

Under governing law, where (as here) an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020 (2014).  There is no provision that entitles the individual to additional periods of entitlement under Chapter 33 on top of 48 total months of combined benefits under Chapter 1606 and 33.  38 C.F.R. §§ 21.4020, 21.9550(b)(1) (2014). 

Thus, as applied to the facts of this case-and as shown by the record-because the Veteran elected to receive 28 months and 4 days of educational assistance under Chapter 1606, his entitlement to additional educational assistance was limited by that portion of time.  Therefore, by law, he was limited to receive 19 months and 26 days of entitlement under Chapter 33, for an aggregate total of 48 months of entitlement.  38 C.F.R. §§ 21.4020(a); 21.9550(a).  

The Board finds no basis in governing VA laws and regulations to, in effect, ignore the 28 months and 4 days of benefits received by the Veteran under Chapter 1606 solely on the basis of the Veteran's claim that he received additional funds from an educational institution during the same period of time.  Rather, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

In the January 2011 the Veteran indicated that at no time during my college enrollment at Western Illinois University did he apply for or utilize MGIB-SR to pay for tuition.  The Board has considered his contention.  The Board finds that the weight of the evidence demonstrates that the Veteran received 28 months and 4 days of VA educational assistance under Chapter 1606.  The Board further notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999), and a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  YT v. Brown, 9 Vet. App. 195 (1996).

Consequently, as the Veteran had previously used 28 months and 4 days of full-time entitlement to educational assistance under Chapter 1606, he has no legal entitlement to any additional VA educational assistance under 38 U.S.C. Chapter 33, beyond 19 months and 26 days of full-time entitlement.  Although an individual may be entitled to benefits under various education programs, as in this case, there is a limit as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695 (West 2014); 38 C.F.R. § 21.4020.  It is the law in this case, and not the evidence, that is dispositive of the appeal.  Sabonis, 6 Vet. App. at 430.  Therefore, as the law is dispositive of the instant case, the benefit of the doubt rule is not for application.  


ORDER

Entitlement to additional VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.  



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


